United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Holland, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-552
Issued: June 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2006 appellant filed a timely appeal from a December 1, 2006
nonmerit decision of the Office of Workers’ Compensation Programs that denied her request for
further merit review of her claim. Because more than one year has elapsed between the Office’s
most recent merit decision, January 31, 2005, and the filing of this appeal, the Board lacks
jurisdiction to review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3. The
only decision properly before the Board is the Office’s December 1, 2006 decision denying
appellant’s request for further merit review of her claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a November 15, 2005
decision, the Board affirmed the January 13, 2005 decision of the Office, finding that appellant
had not met her burden of proof in establishing that she sustained an emotional condition in the
performance of duty. The Board found that appellant had not established any compensable
factors of employment. The facts and the history contained in the prior appeal are incorporated
by reference.
By letter dated November 4, 2006, appellant requested reconsideration and enclosed
additional evidence. She alleged that she recovered from her on-the-job injury on March 26,
2004 and requested that she be returned to her position which she held at the time of her injury, a
rural carrier. Appellant alleged that instead, she was placed in a bid clerk position on
April 17, 2004. She alleged that she was harassed by the craft clerk employees on a daily basis,
since she was given the rehabilitation job offer in September 2000. Appellant further alleged
that she was harassed by the craft clerk employees because she was in their craft and not
returning to her rural craft. She also alleged that she took a detail in the Grand Rapids office
away from the clerk craft employees to escape the harassment. Appellant alleged that on June 4,
2004 she was called by a temporary supervisor, Dave Wentworth, who called her at home and
told her that she was to return to the bid position of distribution clerk, that she had lost all
grievances and that she would never return to the rural carrier position again. She alleged that
she was also advised that if she “said anything hostile about not returning to my rural craft he
would have me fired.” Appellant alleged that she returned to work in the distribution clerk
position with grievances still in place and was subjected to screaming from the other clerks
related to her schedule and vacation time. She noted that when she returned to the clerk position
she continued to be harassed and that she was so upset that her supervisor, Malcolm Miller,
allowed her to go home on July 24, 2004. Appellant thereafter went to her physician, who
referred her to a psychologist. She also alleged that stress affected her other conditions including
her diabetes and kidney problems. Appellant enclosed a January 4, 2005 statement from Cheryl
Boeskoal, a coworker, which was previously submitted, who alleged that she saw
Mr. Wentworth cross out information regarding appellant’s pay status. She also enclosed a copy
of a previously received document dated December 28, 2004 from Tammy Haines, a rural
carrier, who alleged that her route was made into an auxiliary route so that appellant could not
“come back as a rural carrier.”
In a report dated September 13, 2006, Dr. Nelson Zwaanstra, a psychologist, noted
appellant’s history of injury and treatment. He diagnosed adjustment disorder with mixed
anxiety and depression mood and noted that appellant had diabetes and a prior neck injury.
Dr. Zwaanstra opined that he released appellant to go back to work on January 4, 2006. He
noted that he could “see no reason why she could not perform her duties as a rural carrier.”
The Office also received a December 1, 2005 letter of separation from the employing
establishment and a copy of a July 28, 2004 report from Dr. James Bleicher, Board-certified in
internal medicine, which was previously of record.
1

Docket No. 05-1000 (issued November 15, 2005).

2

The Office also received an October 4, 2004 statement from Beth Bekins, a neighbor,
who indicated that on June 4, 2004 she came over to see how appellant’s garage sale was going
when she overheard appellant speaking on the telephone. Ms. Bekins noted that the conversation
was not pleasant. She indicated that, when she asked appellant what happened, she advised her
that she was “fired.”
By decision dated December 1, 2006, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that her request neither raised
substantial legal questions nor included new and relevant evidence and, thus, it was insufficient
to warrant review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,2 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulation, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
ANALYSIS
Appellant disagreed with the denial of her claim for an emotional condition and requested
reconsideration on November 4, 2006. The underlying issue on reconsideration was whether
appellant established a compensable factor of employment with regard to her claim that she
sustained an emotional condition in the performance of duty. However, appellant did not
provide any relevant or pertinent new evidence to the issue of whether she sustained an
emotional condition in the performance of duty.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

4

20 C.F.R. § 10.608(b).

3

In her November 4, 2006 request for reconsideration, appellant essentially reiterated her
previous arguments. As noted above, this involved allegations that she was not allowed to return
to work as a rural carrier and that she was being harassed by clerk craft employees when she
returned to a rehabilitation job offer in September 2000. Appellant also reiterated her previous
allegations that she took a detail position away from the work location and that her condition
improved. She also alleged that she was called at home by a temporary supervisor, advised that
she had lost all her grievances and that she would never return to the rural carrier craft.
Appellant alleged that she was so upset that on July 24, 2004 her supervisor, Mr. Miller, allowed
her to go home. Additionally, she alleged that she was subsequently referred to a psychologist.
Additionally, appellant alleged that the stress had affected her other medical conditions. The
Board notes that she merely reiterated her previous contentions regarding the employing
establishment’s actions which she believed were stressful. Appellant also submitted documents
that were previously of record. Those documents include the statements from Ms. Haines and
Ms. Boeskoal, and a copy of a July 28, 2004 report from Dr. Bleicher, which were previously
received and addressed in the prior decisions. The submission of evidence which repeats or
duplicates evidence that is already in the case record does not constitute a basis for reopening a
case for merit review.5 Appellant did not provide any relevant and pertinent new evidence to
establish that she sustained an emotional condition in the performance of duty.
Appellant also included a letter from the employing establishment related to her
separation, and an October 4, 2004 statement from Ms. Bekins, her neighbor, regarding her
termination by the employing establishment. However, these reports are not relevant as they do
not offer any relevant evidence to support or establish a compensable employment factor.6
Appellant also submitted a September 13, 2006 report from Dr. Zwaanstra. However,
she has not established a compensable factor of employment. Because of this, it is premature to
consider medical evidence addressing causal relationship.7 The Board notes that no employment
factors have been accepted as causing stress or anxiety. The submission of evidence that does
not address the particular issue involved does not constitute a basis for reopening a case.8
Consequently, the evidence submitted by appellant on reconsideration does not satisfy the
third criterion noted above for reopening a claim for merit review. Furthermore, appellant also
has not shown that the Office erroneously applied or interpreted a specific point of law, or
advanced a relevant new argument not previously submitted. Therefore, the Office properly
denied her request for reconsideration.

5

Khambandith Vorapanya, 50 ECAB 490 (1999); John Polito, 50 ECAB 347 (1999); David J. McDonald, 50
ECAB 185 (1998).
6

See Sharon K. Watkins, 45 ECAB 290 (1994) (actual termination of employment, by itself, is not covered under
the Act).
7

See Peter D. Butt, Jr., 56 ECAB ___ (Docket No. 04-1255, issued October 13, 2004).

8

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB116 (2000).

4

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2006 is affirmed.
Issued: June 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

